*433ORDER
McAYOY, District Judge.
Presently before this court is an application to proceed in forma pauperis by the above captioned plaintiff who resides at 61 Susquehanna Street, Binghamton, New York.
Plaintiff alleges a series of conspiracies between the defendants in connection with numerous constitutional violations.
This court has reviewed the documents submitted by the plaintiff, and for the reasons stated below, the plaintiff is granted leave to proceed in forma pauperis and the complaint is dismissed with leave to file an amended complaint.
Although the court has the duty to show liberality towards pro se litigants, Haines v. Kerner, 404 U.S. 519, 92 S.Ct. 594, 30 L.Ed.2d 652 (1972), and extreme caution should be used in considering an in forma pauperis application, Anderson v. Coughlin, 700 F.2d 37 (2d Cir.1983), there is a responsibility on the court to determine that a claim is not frivolous or malicious before permitting a plaintiff to proceed with an action in forma pauperis. Dismissal of frivolous actions pursuant to 28 U.S.C. § 1915(d) is appropriate to prevent abuses of the process of the court. Harkins v. Eldredge, 505 F.2d 802 (8th Cir.1974). Because of the confused, ambiguous, and unintelligible nature of this complaint, the court is unable at this time to make a determination as to whether it falls under the frivolous or malicious standard of § 1915(d).
While plaintiff has demonstrated sufficient economic need to qualify him for in forma pauperis status, this complaint does not satisfy Fed.R.Civ.P. 8(a) or 8(e) which requires the plaintiff to set forth his claim by making a short and plain statement showing that he is entitled to relief. This 76 page complaint naming 6 defendants and setting forth allegations of conspiracy against numerous others is a clear violation of Rule 8. Several pages of this typewritten incoherent complaint do not contain more than a single sentence and are nothing more than rambling accusations surrounding events previously and” currently being litigated in this court (Hakman v. Frank, et. al., 89-CV-1398; Hakman v. Robinson, et. al., 89-CV-529).
Plaintiff is directed to file an amended complaint within 45 days that omits unnecessary detail and complies with Rule 8 as set forth in the Federal Rules of Civil Procedure. If plaintiff fails to comply with these directions, the court will dismiss this action.. See Salahuddin v. Cuomo, 861 F.2d 40 (2d Cir.1988).
Accordingly, it is hereby
ORDERED, that plaintiff is granted leave to proceed in forma pauperis, and it is further
ORDERED, that the complaint is dismissed as it is not in compliance with Rule 8 of the Federal Rules of Civil Procedure, and it is further
ORDERED, that the Clerk file this action and retain a copy of the complaint as submitted, returning the original to the *434plaintiff along with a copy of this Order, and it is further
ORDERED, that the plaintiff submit, within 45 days, an amended complaint setting forth a short and plain statement of the claim, jurisdiction, and demand for relief, and it is further
ORDERED, that upon receipt of the amended complaint that the Clerk forward the entire file to me for review.
IT IS SO ORDERED.